Case 2:19-cv-00245 Document 1-2 Filed on 08/23/19 in TXSD Page 1 of 14

19-0215
CAUSE NO.
JOEL K. PRUITT § IN THE DISTRICT COURT OF
Plaintiff, §
§
v. § ___ JUDICIAL DISTRICT
§
ZURICH AMERICAN §
INSURANCE COMPANY §
Defendants. § ARANSAS COUNTY, TEXAS
§

 

PLAINTIFF’S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURES

 

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, JOEL K. PRUITT (‘Plaintiff’), and files this Plaintiff's
Original Petition, complaining of ZURICH AMERICAN INSURANCE COMPANY
(“Defendant” or “ZURICH”), and for cause of action, Plaintiff would respectfully
show this Honorable Court the following:

DISCOVERY CONTROL PLAN

1. Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of
the Texas Rules of Civil Procedure. This case involves complex issues and
will require extensive discovery. Therefore, Plaintiff will ask the Court to
order that discovery be conducted in accordance with a discovery control plan
tailored to the particular circumstances of its suit.

PARTIES
2. Plaintiff JOEL K. PRUITT is an individual residing in ARANSAS County,

Texas.

Electronically Filed
7/22/2019 6:21 PM
District Clerk, Pam Heard
Aransas County, Texas

EXHIBIT 2 By: Stephanie Abbott
Case 2:19-cv-00245 Document 1-2 Filed on 08/23/19 in TXSD Page 2 of 14

Defendant ZURICH is a foreign insurance company engaging in the business
of insurance in the State of Texas. This defendant may be served via certified
mail, return receipt requested, by serving its Registered Agent, Corporation
Service Company at a11 E 7th St., Ste. 620, Austin, Texas 78701.
JURISDICTION
The Court has jurisdiction over this cause of action because the amount in
controversy is within the jurisdictional limits of the Court.
The Court has jurisdiction over Defendant ZURICH because the defendant is
an insurance company that engages in the business of insurance in the State
of Texas, and Plaintiff's causes of action arise out of the defendant’s business
activities in the State of Texas.
VENUE
Venue is proper in ARANSAS County, Texas, because the insured property is
situated in ARANSAS County, Texas. TEX. CIV. PRAC. & REM. CODE §15.032.
FACTS
Plaintiff is the owner of a Texas Homeowners Insurance Policy number TPP
3801293 (hereinafter referred to as “the Policy”), which was issued by
ZURICH.
Plaintiff owns the insured property, which is specifically located at 810-811 S
Water St., Rockport, TX 78382, in Aransas County (hereinafter referred to as
“the Property”).

ZURICH sold the Policy insuring the Property to Plaintiff.

Page 2
10.

11.

12.

13.

Case 2:19-cv-00245 Document 1-2 Filed on 08/23/19 in TXSD Page 3 of 14

On or about August 25, 2017, a massive hurricane struck Aransas County,
Texas, causing significant damage to many homes and businesses throughout
the region, including Plaintiffs property. Plaintiff's home sustained damage
to the roof, interior, front porch, exterior, garage and basement. As well as,
the client’s personal contents were extensively damaged during the
hurricane. Shortly after the hurricane, Plaintiff submitted a claim to
ZURICH against the Policy for the damage to the Property sustained as a
result of the storm. Plaintiff asked that ZURICH cover the cost of repairs
to the Property pursuant to the Policy.

The claim number assigned by ZURICH is 5630009568.

Defendant ZURICH has failed to perform a reasonable or adequate
inspection of the damages. As a result of Defendant ZURICH’s inadequate
adjustment of Plaintiff's property, Defendant ZURICH made the executive
decision to deny and/or underpay most covered damages to the Plaintiffs
property. If fact, Defendant ZURICH made the executive decision to deny
coverage to the garage door, electric gate opener and guest building. To date,
Plaintiff has not received the full payment amount due under the Policy, nor
has he received any explanation from Defendant as to why they ultimately
denied and underpaid Plaintiffs damages.

As a result of the unreasonable investigation of Plaintiffs claim (including
not providing full coverage for the damages sustained by Plaintiff and under-

scoping the damages during its investigation, thus denying adequate and

Page 3
14,

15.

16.

Case 2:19-cv-00245 Document 1-2 Filed on 08/23/19 in TXSD Page 4 of 14

sufficient payment to Plaintiff to repair his property), Plaintiffs claim was
improperly and unreasonably adjusted. The mishandling of Plaintiff's claim
has also caused a delay in his ability to make necessary repairs to the
Property, which has resulted in additional and consequential damages. To
date, Plaintiff has yet to receive the full payment to which he is entitled
under the Policy.

As detailed in the paragraphs below, ZURICH wrongfully underpaid/denied
Plaintiffs claim for repairs to the property, even though the Policy provided
coverage for losses such as those suffered by Plaintiff. Furthermore,
ZURICH underpaid some of Plaintiffs claims by not providing full coverage
for the damages sustained by Plaintiff, as well as under-scoping the damages
during its investigation.

To date, ZURICH continues to delay in the payment for the damages to the
property. As such, Plaintiff has not been paid the full amount for the
damages to the Property.

Defendant ZURICH failed to perform their contractual duties to adequately
compensate Plaintiff under the terms of the Policy. Specifically, they refused
to pay the full proceeds of the Policy, although due demand was made for
proceeds to be paid in an amount sufficient to cover the damaged property,
and all conditions precedent to recovery upon the Policy had been carried out
and accomplished by Plaintiff. ZURICH’s conduct constitutes a breach of the

insurance contract between ZURICH and Plaintiff.

Page 4
17.

18.

19.

20.

Case 2:19-cv-00245 Document 1-2 Filed on 08/23/19 in TXSD Page 5 of 14

Defendant ZURICH misrepresented to Plaintiff that the damage to the
Property was not covered under the Policy, even though the damage was
caused by a covered occurrence. Defendant ZURICH conduct constitutes a
violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS.
CODE §541.060(a)(1).

Defendant ZURICH failed to make an attempt to settle Plaintiffs claim in a
fair manner, although they were aware of their liability to Plaintiff under the
Policy. Defendant ZURICH’s conduct constitutes a violation of the Texas
Insurance Code, Unfair Settlement Practices. TEx. INS. CODE
§541.060(a)(2)(A).

Defendant ZURICH failed to explain to Plaintiff the reasons for their offer of
an inadequate settlement. Specifically, Defendant ZURICH failed to offer
Plaintiff adequate compensation, without any explanation why full payment
was not being made. Furthermore, Defendant ZURICH did not communicate
that any future settlements or payments would be forthcoming to pay for the
entire losses covered under the Policy, nor did they provide any explanation
for the failure to adequately settle Plaintiffs claim. Defendant ZURICH’s
conduct is a violation of the Texas Insurance Code, Unfair Settlement
Practices. TEX. INS. CODE §541.060(a)(8).

Defendant ZURICH failed to affirm or deny coverage of Plaintiffs claim
within a reasonable time. Specifically, Plaintiff did not receive timely

indication of acceptance or rejection, regarding the full and entire claim, in

Page 5
21.

22.

23.

24.

Case 2:19-cv-00245 Document 1-2 Filed on 08/23/19 in TXSD Page 6 of 14

writing from Defendant ZURICH. Defendant ZURICH conduct constitutes a
violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS.
CODE §541.060(a)(4)

Defendant ZURICH failed to meet its obligations under the Texas Insurance
Code regarding timely acknowledging Plaintiffs claim, beginning an
investigation of Plaintiffs claim, and requesting all information reasonably
necessary to investigate Plaintiffs claim, within the statutorily mandated
time of receiving notice of Plaintiffs claim. ZURICH’s conduct constitutes a
violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS.
CODE §542.055.

Defendant ZURICH failed to accept or deny Plaintiffs full and entire claim
within the statutorily mandated time of receiving all necessary information.
ZURICH’s conduct constitutes a violation of the Texas Insurance Code,
Prompt Payment of Claims. TEX. INS. CODE §542.056.

Defendant ZURICH failed to meet its obligations under the Texas Insurance
Code regarding payment of claim without delay. Specifically, it has delayed
full payment of Plaintiffs claim longer than allowed, and, to date, Plaintiff
has not received full payment for its claim. ZURICH conduct constitutes a
violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS.
CODE §542.058.

From and after the time Plaintiffs claim was presented to Defendant

ZURICH, the liability of ZURICH to pay the full claim in accordance with the

Page 6
20.

26.

27.

28.

29.

Case 2:19-cv-00245 Document 1-2 Filed on 08/23/19 in TXSD Page 7 of 14

terms of the Policy was reasonably clear. However, ZURICH has refused to
pay Plaintiff in full, despite there being no basis whatsoever on which a
reasonable insurance company would have relied to deny the full payment.
ZURICH conduct constitutes a breach of the common law duty of good faith
and fair dealing.
Defendant ZURICH knowingly or recklessly made false representations, as
described above, as to material facts and/or knowingly concealed all or part of
material information from Plaintiff.
As a result of Defendant ZURICH’s wrongful acts and omissions, Plaintiff
was forced to retain the professional services of the attorneys and law firm
who are representing him with respect to these causes of action.

CAUSES OF ACTION:

CAUSES OF ACTION AGAINST ZURICH

Defendant ZURICH is liable to Plaintiff for intentional breach of contract, as
well as intentional violations of the Texas Insurance Code, and intentional
breach of the common law duty of good faith and fair dealing.

BREACH OF CONTRACT
Defendant ZURICH’s conduct constitutes a breach of the insurance contract
made between ZURICH and Plaintiff.
Defendant ZURICH’s failure and/or refusal, as described above, to pay the

adequate compensation as it is obligated to do under the terms of the Policy

Page 7
30.

31.

32.

33.

Case 2:19-cv-00245 Document 1-2 Filed on 08/23/19 in TXSD Page 8 of 14

in question, and under the laws of the State of Texas, constitutes a breach of
ZURICH?’s insurance contract with Plaintiff.

NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
UNFAIR SETTLEMENT PRACTICES

Defendant ZURICH’s conduct constitutes multiple violations of the Texas
Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a).
All violations under this article are made actionable by TEX. INS. CODE
§541.151.

Defendant ZURICH’s unfair settlement practice, as described above, of
misrepresenting to Plaintiff material facts relating to the coverage at issue,
constitutes an unfair method of competition and an unfair and deceptive act
or practice in the business of insurance. TEX. INS. CODE §541.060(a)(1).
Defendant ZURICH’s unfair settlement practice, as described above, of
failing to attempt in good faith to effectuate a prompt, fair, and equitable
settlement of the claim, even though Underwriters’ liability under the Policy
was reasonably clear, constitutes an unfair method of competition and an
unfair and deceptive act or practice in the business of insurance. TEX. INS.
CODE §541.060(a){2)(A).

Defendant ZURICH unfair settlement practice, as described above, of failing
to-:promptly provide Plaintiff with a reasonable explanation of the basis in the
Policy, in relation to the facts or applicable law, for its offer of a compromise

settlement of the claim, constitutes an unfair method of competition and an

Page 8
34,

35.

36.

37.

Case 2:19-cv-00245 Document 1-2. Filed on 08/23/19 in TXSD Page 9 of 14

unfair and deceptive act or practice in the business of insurance. TEX. INS.
CODE §541.060(a)(8).

Defendant ZURICH unfair settlement practice, as described above, of failing
within a reasonable time to affirm or deny coverage of the claim to Plaintiff,
or to submit a reservation of rights to Plaintiff, constitutes an unfair method
of competition and an unfair and deceptive act or practice in the business of
insurance. TEX. INS. CODE §541.060(a)(4).

Defendant ZURICH unfair settlement practice, as described above, of
refusing to pay Plaintiffs claim without conducting a reasonable
investigation, constitutes an unfair method of competition and an unfair and
deceptive act or practice in the business of insurance. TEX. INS. CODE
§541.060(a)(7).

NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
THE PROMPT PAYMENT OF CLAIMS

Defendant ZURICH’s conduct constitutes multiple violations of the Texas
Insurance Code, Prompt Payment of Claims. All violations made under this
article are made actionable by TEX. INS. CODE §542.060.

Defendant ZURICH failure to acknowledge receipt of Plaintiffs claim,
commence investigation of the claim, and request from Plaintiff all items,
statements, and forms that it reasonably believed would be required within
the applicable time constraints, as described above, constitutes a non-prompt

payment of claims and a violation of TEX. INS. CODE §542.055.

Page 9
38.

39.

40.

41,

42.

Case 2:19-cv-00245 Document 1-2 Filed on 08/23/19 in TXSD Page 10 of 14

Defendant ZURICH failure to notify Plaintiff in writing of its acceptance or
rejection of the claim within the applicable time constraints constitutes a
non-prompt payment of the claim. TEX. INS. CODE §542.056.
Defendant ZURICH delay of the payment of Plaintiffs claim following its
receipt of all items, statements, and forms reasonably requested and
required, longer than the amount of time provided for, as described above,
constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
Defendant ZURICH conduct constitutes a breach of the common law duty of
good faith and fair dealing owed to insureds in insurance contracts.
Defendant ZURICH failure, as described above, to adequately and reasonably
investigate and evaluate Plaintiffs claim, although at that time ZURICH
knew or should have known by the exercise of reasonable diligence that its
liability was reasonably clear, constitutes a breach of the duty of good faith
and fair dealing.

NEGLIGENCE

Plaintiff incorporates and re-alleges the paragraphs above herein. The
Defendant breached duties of ordinary care owed to Plaintiff and wholly
failed to exercise reasonable or ordinary care and was negligent in, among
other acts and omissions, (i) Failing to procure the appropriate insurance
coverage required and requested by Plaintiff. The negligent act, omission and

conduct of the Defendant described herein above by which Defendant

Page 10
Case 2:19-cv-00245 Document 1-2 Filed on 08/23/19 in TXSD Page 11 of 14

43.

44.

45.

46.

AT.

breached such duty constitute a proximate cause of damages of Plaintiff for
which Defendant is liable to Plaintiff.
KNOWLEDGE

Each of the acts described above, together and singularly, was done
“knowingly,” as that term is used in the Texas Insurance Code, and was a
producing cause of Plaintiff's damages described herein.

DAMAGES
Plaintiff would show that all of the aforementioned acts, taken together or
singularly, constitute the producing causes of the damages sustained by
Plaintiff.
As previously mentioned, the damages caused by the storm have not been
properly addressed or repaired in the time since the event, causing further
damages to the Property, and causing undue hardship and burden to
Plaintiff. These damages are a direct result of Defendant ZURICH?’s
mishandling of Plaintiffs claim in violation of the laws set forth above.
For breach of contract, Plaintiff is entitled to regain the benefit of the
bargain, which is the amount of the claim, together with attorney’s fees.
For noncompliance with the Texas Insurance Code, Unfair Settlement
Practices, Plaintiff is entitled to actual damages, which include the loss of the
benefits that should have been paid pursuant to the policy, mental anguish,

court costs, and attorney's fees. For knowing conduct of the acts described

Page 11
48.

49.

50.

51.

Case 2:19-cv-00245 Document 1-2 Filed on 08/23/19 in TXSD Page 12 of 14

above, Plaintiff asks for three times its actual damages. TEX. INS. CODE
§541.152.
For noncompliance with Texas Insurance Code, Prompt Payment of Claims,
Plaintiff is entitled to the amount of the claim, as well as eighteen (18)
percent interest per annum on the amount of such claim as damages,
together with attorney's fees. TEX. INS. CODE §542.060.
For breach of the common law duty of good faith and fair dealing, Plaintiff is
entitled to compensatory damages, including all forms of loss resulting from
the insurer's breach of duty, such as additional costs, economic hardship,
losses due to nonpayment of the amount the insurer owed, exemplary
damages, and damages for emotional distress.
For the prosecution and collection of its claim, Plaintiff has been compelled to
engage the services of the attorney whose name is subscribed to this
pleading. Therefore, Plaintiff is entitled to recover a sum for the reasonable
and necessary services of Plaintiffs attorney in the preparation and trial of
this action, including any appeals to the Court of Appeals and/or the Supreme
Court of Texas.

JURY DEMAND
Plaintiff hereby requests that all causes of action alleged herein be tried

before a jury consisting of citizens residing in ARANSAS County, Texas.

Page 12
52.

53.

54.

Case 2:19-cv-00245 Document 1-2 Filed on 08/23/19 in TXSD Page 13 of 14

¢

WRITTEN DISCOVERY
REQUESTS FOR DISCLOSURE

Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is
requested to disclose, within 50 days of service of this request, the
information or material described in Texas Rule of Civil Procedure 194.2.

RULE 47 STATEMENT
Plaintiff prefers to have the jury determine the fair amount of compensation
for Plaintiffs damages. It is early in the case to be assessing the full nature
and scope of Plaintiffs damages, and Plaintiff places the decision regarding
the amount of compensation to be awarded in the jury’s hands.
Texas Rule of Civil Procedure 47, however, requires Plaintiff to provide a
statement regarding the amount of monetary relief sought. Accordingly,
Plaintiff states that monetary relief of over $200,000 but less than
$1,000,000, in an amount to be determined by the jury, is being sought.

PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial

hereof, said Plaintiff have and recover such sums as would reasonably and justly

compensate it in accordance with the rules of law and procedure, as to actual

damages, treble damages under the Texas Insurance Code, and all punitive and

exemplary damages as may be found. In addition, Plaintiff requests the award of

attorney’s fees for the trial and any appeal of its case, for all costs of Court on its

behalf expended, for prejudgment and postjudgment interest as allowed by law, and

Page 13
Case 2:19-cv-00245 Document 1-2 Filed on 08/23/19 in TXSD Page 14 of 14

a0

for any other and further relief, either at law or in equity, to which it may show
itself justly entitled.

Respectfully submitted,

CARRIGAN & ANDERSON, PLLC

/s/David M. Anderson

David M. Anderson

State Bar No. 24064815

Stephen P. Carrigan

State Bar No. 03877000

101 N. Shoreline Blvd., Suite 420

Corpus Christi, Texas 78401

(861) 884-4433 (Office)

(861) 884-4484 (Facsimile)
anderson@ccatriallaw.com
scarrigan@ccatriallaw.com

Legal assistant: wwatson@ccatriallaw.com
Legal assistant: adominguez@ccatriallaw.com
Legal assistant: egutierrez@ccatriallaw.com

ATTORNEY FOR PLAINTIFF

Page 14
